Stow, C. «J.,
made a memorandum of tbe opinion of the court, to tbe effect, that upon tbe matters alleged in tbe bill, a court of equity bad jurisdiction over the subject-matter of the suit at law, and in this case bad very properly exercised it; that tbe bill contained the statement of a case, conferring upon a court of equity jurisdiction to act, and showing that the complainant was entitled to be relieved from tbe judgment obtained at law against him ; that tbe answer of the defendant was evasive, and did not meet and refute tbe allegations of tbe bill; that where parties appeared on tbe examination of witnesses (as was tbe case in this cause in tbe court below) before tbe officer taking their depositions, tbe parties were bound there to take exceptions to any informality which may have occurred on such examination; and if that was not done, tbe party, whose duty it was to have made objection, was concluded in this court, and could not, on appeal, make such objection, for tbe first time, to defeat the ends of justice.
Tbe decree of tbe comb below was affirmed.